Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: The independent claims 1, 10, and 16 contain allowable subject matter. As per claim 1, the closest prior art of record, United States Patent Application No. 20130185354 to Seligstein teaches obtaining, by the access server and from the mobile phone, a data package including a user card identifier and a social network application identifier by scanning the user card using a social network application running on the mobile phone, wherein the user card includes information corresponding to the user card identifier, and wherein the social network application includes information corresponding to the social network application identifier; establishing, by the social network application server, a correspondence between the user card identifier and the social network application identifier and storing the correspondence in the social network application server; obtaining, by the access server and from the payment terminal, a resource transfer request, wherein the resource transfer request is initiated by pairing the user card with the payment terminal, wherein the resource transfer request comprises user card data and resource exchange information; processing, by the resource transfer server, the resource transfer request according to the social network application identifier and the resource exchange information to generate corresponding processing state information; and returning, by the resource transfer server, the corresponding Oberle teaches receiving, by the user card, a timestamp random verification code from the payment terminal; and sending, by the user card, an encrypted copy of the timestamp random verification code to the payment terminal, wherein the user card generates the encrypted timestamp random verification code by encrypting the received timestamp random verification code. In addition, United States Patent Application No. US 20100106649 to Annan teaches sending the encrypted user card identifier and the encrypted timestamp random verification code to a server; decrypting, by the server, the encrypted user card identifier and the encrypted timestamp random verification code; performing, by the server, the security verification to the decrypted timestamp random verification code.
The closest prior art of record fail to teach or suggest, in the context of the ordered combination of the claim, receiving, by the user card, a timestamp random verification code from the payment terminal, wherein the timestamp random verification code was generated by the access server and sent by the access server social network application server to the payment terminal and the social network application server, respectively; performing, by the social network application server, security verification to the user card data and obtaining the corresponding social network application identifier to the user card identifier included in the user card data when the security verification succeeds, further including: sending, by the access server, the encrypted user card identifier and the encrypted timestamp random verification code to the social network application server; decrypting, by the social network application server, the encrypted user 
Claims 2-4 and 6-9 are dependent on claim 1 and contain allowable subject matter for the same reasons stated above. In addition claims 10 is analogous to claim 1, and thus contains allowable subject matter for the same reasons stated above. Claims 11-13 and 15 are dependent on claim 10 and contain allowable subject matter for the same reasons stated above. In addition claims 16 is analogous to claim 1, and thus contains allowable subject matter for the same reasons stated above. Claims 17-19 are dependent on claim 16 and contain allowable subject matter for the same reasons stated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY JONES whose telephone number is (469)295-9137.  The examiner can normally be reached on 7:30 am - 5:00 pm CST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached at (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.P.J./Examiner, Art Unit 3685

/JAY HUANG/Primary Examiner, Art Unit 3685